                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

VITAL ANICETTE,

            Petitioner,

v.                                               Case No.: 2:19-cv-339-FtM-38MRM

STATE OF FLORIDA,

             Respondent.
                                         /

                                             ORDER

      This matter comes before the Court on review of the file. Petitioner Vital Anicette

has filed a Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus. (Doc. 1). However,

this matter will be transferred to the visiting judge, the Honorable Paul A. Magnuson,

Senior United States District Judge for the District of Minnesota, to handle all motions

(pending and future).

      Accordingly, it is

      ORDERED:

      The Clerk is directed to REASSIGN the above-captioned case to the Honorable

Paul A. Magnuson and TRANSFER all deadlines to his calendar.

      DONE and ORDERED in Fort Myers, Florida this 30th day of March 2020.




Copies: All Parties of Record
